Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please CANCEL claims 1-8

END EXAMINER’S AMENDMENT

Election/Restrictions
Applicant’s election without traverse of Invention II – claims 9-18 in the reply filed on 11/15/2021 is acknowledged.
Claims 9 and 14 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 8/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among species V, VI, and VII is withdrawn.  Claims 10-13 and 15-18, directed to one of species 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1-8 directed to a non-elected invention, elected without traverse.  Accordingly, claims 1-8 have been cancelled.
Allowable Subject Matter
Claims 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 9 the closest available prior art (US 2015/0237223 to Fung et al) discloses an electronic device (computing device) (paragraph 28 and 41), comprising: an application processor (AP) (232); and an image-processing unit (230) coupled with the AP (Fig. 2 and paragraph 41 and 56), wherein the image-processing unit is configured to receive a first AP-instruction from the AP for controlling a first camera (paragraph 56 and 58; where the AP triggers image capture and the co-processor controls the camera capture thus the co-processor must receive the trigger), 
However, the prior art does not teach or fairly suggest the electronic apparatus as discussed above where the image-processing unit is configured to receive a plug-in from the AP and generate, by executing the plug-in, a first intermediary-instruction based on the first AP-instruction which is then used as the first intermediary-instruction as discussed above.
Claim 14 is allowable for similar reasons as claim 9 as it is a corresponding method claim to apparatus claim 9.
Claims 10-13 and 15-18 are allowable for at least the reason that they depend from claim 9 or 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

January 21, 2022